Order filed, October 7, 2022.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                                NO. 14-22-00570-CV
                                  ____________

  NEREYDA CALDERON, INDIVIDUALLY AS AS NEXT FRIEND OF C.L. AND Z.L.,
 MINORS; AND ELIDA LOMELI, INDIVIDUALLY AS AS NEXT FRIEND OF A.L. AND
                      A.C., MINORS, Appellant

                                        V.

                     MARIO GIOBANNY TORRES, Appellee


                    On Appeal from the 270th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2017-09288


                                     ORDER

       The reporter’s record in this case was due September 19, 2022. See Tex. R.
App. P. 35.1. The court sent past due notice for the reporter’s record on
September 20, 2022. No response was received, and the record has not been filed
with the court. Because the reporter’s record has not been filed timely, we issue
the following order.
      We order Julia Rivera, the court reporter, to file the record in this appeal
within 30 days of the date of this order.


                                   PER CURIAM
Panel Consists of Chief Justice Christopher and Justices Wise, and Hassan.